Specific rules as regards the fruit and vegetable sector (debate)
The next item is the joint debate on the report by Mrs Salinas García on behalf of the Committee on Agriculture and Rural Development on the proposal for a Council regulation laying down specific rules as regards the fruit and vegetable sector and amending certain Regulations. C6-0075/2007.
Mr President, we are currently in the final and decisive phase for the approval of the reform of the fruit and vegetables sector. We launched the debate on 24 January 2007 and since then we have received lots of very valuable input, not least from the European Parliament and the report of Mrs Salinas García. I thank you for this and for your constant support for the general objectives and the general principles of the Commission proposal.
When considering the substance of your opinion, I have chosen to focus on a few issues to which you have given very special attention.
Firstly, on producer organisations, it is clear that both the Commission and the European Parliament believe that producer organisations should be maintained and even further reinforced in order to increase the degree of the concentration of the supply. This is absolutely fundamental if the sector is to match the huge concentration that we see these days in the retail sector. As you know, we have proposed a number of new initiatives in order to make our producer organisations much more attractive. We have proposed additional Community financing of 60%: firstly, for mergers between producer organisations and associations of producer organisations; secondly, for regions where the level of the concentration of the supply through producer organisations is below 20%; thirdly for organic farming; fourthly for new Member States and, finally, for the outermost regions.
I am aware that you have requested even more action to be included in the additional Community financial assistance of 60% to the operational funds, such as joint action between producer organisations or integrated production. However, what we have proposed will already make a very positive difference. I should like to stick to these measures in the first place. As you surely know, we also need to be attentive to the budgetary constraints.
On crisis prevention and management, I agree with you that it is one of the most sensitive points of the reform and I should like to thank you for the ideas that you propose in your opinion. However, I cannot accept the idea of a separate fund for crisis management and the need to define what we actually mean when we talk about a 'crisis'. A separate fund would result in a substantial budget increase and, moreover, will not contribute to further simplification.
With regard to the use of a percentage of the national reserve for crisis management, this is not acceptable either. The national reserve was created at the very beginning to accommodate particular situations in the framework of the single payment scheme and it is not appropriate to devote this budget to another objective or other measures.
However, I understand your call for more flexibility in order to facilitate crisis management. Rather than making a completely separate structure, I should therefore positively consider adding more flexibility to the structure proposed in our initial Commission proposal in order to make the scheme as efficient as possible and to avoid a major decline in prices. Nevertheless, I want to underline that we also need to bear in mind that any modification of the current proposal has to respect the overall budgetary constraints, as well as the need for simplification.
On the inclusion of fruit and vegetables for processing in the single payment scheme, you have requested an optional transitional period, in particular for tomatoes. You are also in favour of a separate payment for tomatoes for historical producers in the new Member States. I am open to accept a short transitional period in which Member States could decide to grant aid per hectare. Nevertheless, one should bear in mind that full decoupling must be both the precondition and the end goal - so final decoupling at the end.
I am also aware that the soft-fruit sector is facing difficulties. The Commission analysis has shown that fragmentation of both production and marketing has contributed to the difficulties faced in recent years by the soft-fruit sector.
On the basis of this report we have considered that the best way to address the problem is to add incentives to increase the number of producer organisations in the new Member States, which is what we did in our original proposal. Nevertheless, taking into account the sensitivities of this soft-fruit sector, I am open to considering specific smaller support, but I want to make it absolutely clear that it must be transitional and limited to certain products.
Finally, on promotion of fruit and vegetables, I fully agree with you that this issue is of huge concern not only to agriculture but also to health and to consumer policies. We produce plenty of high-quality fruit and vegetables in the European Union, but our citizens do not consume enough of them, with growing consequences for their health. I would be in favour of a school fruit scheme to be implemented in line with the position taken by the Commission on 13 May 2007 in the White Paper on a strategy for Europe on nutrition, weight and obesity-related health issues. However, before doing this we would need to carry out the necessary impact assessments of such a measure. I have asked my services to undertake such work immediately.
Those are my first comments and I am looking forward to a constructive discussion with the honourable Members of the European Parliament.
rapporteur. - (ES) Commissioner, I would like to begin by thanking you, not just for being here, but also for your cooperation and willingness to work with me.
The truth is that we are dealing with the reform of a very important sector, which you know very well. It represents 17% of our end agricultural output, but it only receives about 3% of the aid.
It is true that the sector that we are discussing today is very dynamic. It is also, however, a very fragile sector, with structural problems, exposed to increasing external pressure and the pressure of large-scale distribution.
The report that we are debating today and that we will vote on tomorrow is the result of a long period of work. It is an open report, and I believe that this Parliament's position has always been open with regard to the Commission. We have always sought agreements, but at the same time it is a realistic report.
It is complicated, because we are dealing with forty different products for twenty-seven countries. It is no surprise that it received more than 380 amendments in the Committee on Agriculture and Rural Development, but it is also the case that there were only two votes against it.
Not everything in your proposal, in the Commission's proposal, seems to us to be negative, by any means. It is very important that producer organisations should be seen as the cornerstone of the reform from the outset. The truth is, however, that in Parliament, and in the whole of the European Union's sector, there are certain problems that, in all of the Member States, we have seen as priorities within the reform.
Firstly, the decoupling of aid for processed products, as the Commissioner has quite rightly pointed out. The second problem is the lifting of the ban on growing fruit and vegetables in areas eligible for the single payment. And, above all, we in Parliament would stress the lack of a genuine crisis management mechanism.
I believe that the European Parliament has made a great effort to achieve consensus with a view to reaching agreements on these three issues.
Firstly, we are in favour of maintaining the current marketing rules. It is true that they should be rather simpler, but we are in favour of maintaining those marketing rules.
Parliament has expressed, and will express tomorrow, its opposition to the lifting of the ban on growing fruit and vegetables in eligible areas. At least until the Commission presents an impact study, as demanded by the Court of Justice.
We are calling for the strengthening of producer organisations, in the way that has already been mentioned: increasing their funding to 6%. And in cases of the 60% increase in assistance, as the Commissioner has quite rightly said, I hope that certain requests will be taken into account, such as integrated production or designations of origin.
Where we have achieved a great compromise, because it is very important, because it is a fragile sector, is on the need to create the Security Fund for crisis management.
Having heard what you have said, I believe that, right now, this is where Parliament's almost unanimous position differs most from that of the Commission.
We have expressed our support, and we continue to do so, for a crisis Security Fund that is open to all producers - including non-associated producers - and two-thirds funded by the European Union and a third by producer organisations.
We also stress the need for a price observatory. Our future in this sector does not lie in subsidies, but in the market. And we must have reliable and up-to-date information on the evolution of the markets.
Finally, decoupling, I am delighted to hear that there is at last a glimpse of the possibility of a transitional period. There are certain dual-use products, such as tomatoes and citrus fruits, which, under the initial proposal, could lead to the abandonment of production.
We therefore firmly advocate a transitional period, and let us hope that it is not as short as has been suggested here this evening, but sufficient for the sector to be able to continue adapting to the single payment scheme.
I hope that that voluntary transitional period can allow for some kind of partial decoupling that could be a transitional measure.
We also stress the need to strengthen aid for red fruits. I am also delighted to hear what you have said, because I believe that this is clearly a need that Parliament has indicated and the Commission has considered.
I would like to end by thanking everybody who has helped me during this year of work, the shadow rapporteurs and all of the officials from the European Commission for their contributions, for cooperating with me, the committee secretariat and everybody, because I believe that the report that we will vote on tomorrow, which is the result of a broad consensus, has also been enriched by the contributions of the other groups and of the whole of society.
on behalf of the PPE-DE Group. - (ES) Ladies and gentlemen, today, the fruit and vegetable sector is one of the most dynamic sectors of European agriculture, thanks in particular to the efforts of the farmers, the producers, to improve the marketing networks and to increase the quality of their products and concentrate supply.
In no way can it be argued that the fruit and vegetable sector relies on aid from Brussels. In fact it succeeds in a very aggressive market, owing to the fact that the people participating in it work hard, and the money they receive represents no more than 1% of the turnover of farms.
The great majority of these producers are not currently asking for subsidies or early retirement aid. What they are asking for and demanding are mechanisms for tackling the current problems, which can only get even worse in the future.
I hope you will allow me to remind you all that the fruit and vegetable sector is the great bargaining chip in the European Union's agricultural negotiations within the World Trade Organisation.
In the future, the current pressures in the market will get worse as the existing tariff barriers are dismantled.
I would therefore like to call upon the Member States to draw up appropriate crisis management mechanisms within the context of the reform of the sector that will probably be adopted next week at the Council of Agriculture Ministers.
As the rapporteur has already said, and as many of you also know and acknowledge, crisis management is a fashionable topic and it will be important in the future for all of the sectors of the common agricultural policy as a result of the dismantling of intervention measures.
In the case of fruit and vegetables, however, this problem also needs to be resolved urgently in view of the strong competition from third-country imports and the pressures resulting from large-scale distribution.
An imaginative solution needs to be found to help the sector to deal with the critical times ahead, and this Parliament is offering the solution in the report by Mrs Salinas.
This involves a specific fund for serious crises intended for the implementation of certain actions such as pension funds and to which the whole of the sector would have access. This would represent a very positive step, bearing in mind that we are not deviating from what we have done until now, which is co-responsibility for the producer.
I believe that, for the fruit and vegetables sector, this report proposes a pioneering form of crisis management that other sectors will have to copy in the future.
on behalf of the PSE Group. - (PL) Mr President, reform of the common organisation of the market in fruit and vegetables is one of the last to be undertaken. It has still not been covered by the 2003 reform. It is also one of the most significant market reforms in the current Financial Perspective. I should like to congratulate Mrs Salinas García on a very objective report, which covers many issues of importance for both old and new Member States.
As my colleague has already dealt with all the points we wished to make in the House, I shall refer only to the soft fruit sector, which is of vital importance for the new Member States. The reform must include effective solutions for this sector, bearing in mind the need to ensure that growing this fruit in the Community will remain profitable and that Community growers can obtain a suitable level of income from it. Soft fruit is a delicate product and should be dealt with in the same way as other Community products considered delicate.
It is essential to apply different payments to the soft fruit sector beyond the SAPS financial envelope. Such a payment would be directed exclusively to soft fruit producers. Support in the form of separate area payments would lead to restructuring and improve the effectiveness and competitiveness of this sector. It would therefore stabilise the income of soft fruit growers.
on behalf of the ALDE Group. - (NL) Mr President, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, I should first of all like to thank the rapporteur. I admire her for the way she has fought her way through the many amendments that have been tabled. We as the ALDE Group support the result as a whole, and hence the gist of the Commission proposals. Making producer organisations stronger is a good thing. The market of horticultural products is increasingly being dominated by large supermarkets and other trade organisations, and producers must combine forces in order to form a counterweight.
Most of the ALDE Group would beg to differ with the rapporteur and the Committee on Agriculture and Rural Development on the already much-debated crisis fund and crisis management in general. We think the Commission proposals are better. For starters, I would not know where the money would come from. Also in the long term, it is impossible to assume that any authority could be responsible for crisis management. The authority will always make a contribution - this has been provided for - but the producers will need to shoulder the lion's share of the responsibility. If, moreover, we encourage crisis management to be taken care of via the producer organisation, this will also draw in more members, which will at the same time mean that producer organisations will gain more power compared to traders and supermarkets. Our vote will therefore be different from what the Committee on Agriculture proposed in this respect.
I should once again like to stand up for quality policy. The Commissioner knows that this is a subject that is very close to my heart. After the last conference on this subject, I left in a frame of mind that was anything but optimistic, but I am heartened by the fact that an amendment concerning the need for a quality label for horticultural products, tabled by the ALDE Group, was adopted unanimously in the Agricultural Group by all parties. This is quite unique. With this support from the Committee on Agriculture, the Commissioner may therefore want to reconsider a quality policy for certain agricultural products, because we still believe that this is called for.
I am unaware of the latest developments as regards school fruit, but we thought the Commissioner's idea in this respect was endearing.
on behalf of the UEN Group. - (PL) Mr President, this reform is justified but it is unfair. The principles laid down five years ago at Copenhagen are unfair to the new Member States. It was established that farmers in the new countries would receive several times less aid than those in the old Union. We agreed to this hoping that we would come to receive equal treatment in due course.
Subsequent reforms of the common agricultural policy have perpetuated the division into more and less favoured countries, however. The reform of the fruit and vegetable market is one example of this. The old Union was receiving hundreds of millions of euro and will continue to do so. The new Union receives token sums. Allow me to pose the following questions: where is the actual aid for soft fruit producers in the new Member States to be found? Why has the Commission not responded to the European Parliament resolution of October 2006?
Much has been said about supporting the European Constitution and the danger that failure to do so will lead to the emergence of a two-speed Europe. In fact, as far as agriculture is concerned we already have a two-class Europe, namely the more favoured old Union that retains the status it created for itself in the past and the less favoured new Union that cannot expect equal treatment.
We tabled an amendment that would include cherries and apples for processing in the reform of soft fruit production, accompanied by a EUR 148 million increase in the national envelopes. I call on the House to support this amendment. At the level of the Union as a whole, it does not represent much money. It is a matter of principle, however, not of money. There must be an end to this division into better and worse Member States. We respect the Accession Treaties, but new principles must be introduced, transcending the division into 15 more favoured Member States and 12 less favoured ones. All 27 Member States must enjoy the same rights. The Union for Europe of the Nations Group, bringing together members from both old and new Member States, is resolute in its demand for this. We call for a reform that is not only justified but also fair.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I in turn must especially thank the Commissioner and the rapporteur of the report that we are about to examine in this Chamber, but my group is unlikely to vote for it because of two points that I should like to highlight.
The first is that this reform, which is so important for a sector that employs thousands, if not millions, of workers in both agriculture and processing, may change the landscape completely once we have directives on climate change. If it is true that Europe is rightly starting to expand alternative forms of production - biodiesel, biofuels, and the production of mass and biomass from wood - then it means that several million hectares will be taken out of agricultural and food production for human and animal consumption. That is already happening in large countries like China: it was in the news a few days ago.
The second point is the fact that the reform in question does not address one of the problems raised in this Chamber, which is that in recent years the profit from agricultural production has all gone to commercial businesses and large multinationals. According to some statistics, between 60% and 70% of agricultural profit is kept by the distribution chain.
The reform we are examining does not address this problem. Those are the basic reasons that we want to raise, and we are therefore unlikely to vote for the report in this Chamber tomorrow.
(SK) I would like to praise the efforts of my colleague, Mrs García, in drawing up her report into the proposal for a Council regulation for establishing specific provisions in respect of the fruit and vegetable sector.
The heated debates within the Committee on Agriculture and Rural Development about this proposal identified certain risks associated with the substance of the proposal and, in particular, risks arising from the philosophy behind this piece of legislation. The most serious risks concern the early practical implementation of some of the regulations and the low level of EU budget participation. At stake is a mere 3.1% of the budget, while the sector accounts for 17% of the EU's total agricultural output. In marketing terms, lettuce, radishes and small fruits - virtually the entire fruits and vegetables mix - are the most sensitive of agricultural commodities, and ensuring their smooth transfer from the farm to the table is a daunting logistical task. Therefore, the European Commission should not delude itself into thinking that in future it might be able to transfer to farmers the entire responsibility for fruit and vegetable CMO.
Another major risk of the proposal under consideration is the fact that it puts the new Member States at a disadvantage. The problem is that the new Member States do not have functioning producer organisations, and it will take several years for them to become fully operational. Fruit and vegetable producers in the EU-15 have over the decades gradually learned to interact with trading systems and have become trading partners of equal standing. One can reasonably expect that if the proposal were implemented in its present form, the output of the new Member States, already massively reduced, would shrink still further. This is why I believe that the outlined risks should be addressed as a matter of priority when amending the proposal.
(DE) Mr President, Commissioner, ladies and gentlemen, let me add my thanks to the rapporteur, for the reform of the fruit and vegetable sector was truly not an easy subject. As the previous speakers have pointed out, fruit and vegetables account for a very large share of our agricultural output. These reforms will enable us to take a major step towards the modernisation of European agriculture in this sector too.
Particularly in view of the increasingly fierce international competition resulting from globalisation, it must be our prime objective to enhance the competitiveness of European fruit and vegetable growers while safeguarding the availability to consumers of high-quality European produce at reasonable prices. One means of doing this is the creation of producer organisations, which enable growers to market their products more effectively. Measures to promote fruit and vegetable consumption are particularly worthy of support, because they are also beneficial to public health.
Mrs Gräßle of the Group of the European People's Party (Christian Democrats) and European Democrats will table an oral amendment tomorrow in which she will ask the Commission not to wait until the scheduled date of 2013 before compiling an initial report on the execution of the title covering producer organisations, the operating fund and the operational programmes. In fact, we want to have that first report by the end of 2010, followed by progress reports at three-yearly intervals. We seek transparency, and we would also like to be sure that support is actually reaching our intended targets. Seven years is too long to wait for that assurance.
It is therefore our responsibility to safeguard the future of Europe's fruit and vegetable growers by creating a safety net with the aid of targeted assistance in order to combine sustainable production with high quality and a healthy environment.
(EL) Mr President, first I should like to thank the rapporteur, Mrs Salinas Garcia, on her exceptional report, and the Commission, which truly has made a serious and brave proposal in the fruit and vegetable sector. I say 'brave proposal', because it is a sector which has a clear structure with the producer organisations and operational programmes and the main issue raised is that of decoupling.
I should like to highlight, both at a personal level and on behalf of our group, the two basic issues which we shall support. Firstly, a stable financial budget and, secondly, a stable timeframe for reform up to 2013. Subversive policies seeking a transitional reform period in fruit and vegetables, which is something which has not happened in any other product, will I am absolutely certain - from the point of view of the Socialist Group in the European Parliament - not be accepted.
I have just two comments: you know very well, Commissioner, that Mrs Salinas's proposals are not a very far cry from the Council's proposals and I shall come to the specific issue of the crisis management fund, which I would like you to think about much more positively. The crisis management fund does not need additional resources, but it does need to be outside the operational programmes, otherwise there will be total confusion.
(LT) It is understood that reform of the common agricultural policy is essential; however, implementation of the reform is being applied to EU Member States with different levels of agricultural subsidies. New Member States, which get almost three times less in payouts than the old Member States, and having significantly worse exit situations, are obliged to reform their agriculture by further worsening the state of it. A general payout scheme is being offered as a proposed solution for reform of the fruit and vegetable market. For the new Member States this will mean even smaller subsidies than there have been to date, and even less chance of competing in the market. The requirement for fruit and vegetable producers to establish producer organisations in order to receive EU subsidies seriously distorts the fruit and vegetable market. Retail networks may dictate their terms and refuse to accept for resale the produce of small producers. I would like to draw attention to the fact that the regulation proposes to increase consumption of fruit and vegetables by encouraging their use among certain sectors of the population - young people, school-age children and teenagers. What about the rest of the population?
(PL) Mr President, some appropriate action has at last been taken with regard to the situation in the fruit and vegetable sector, which is generally perceived to be unfair. Following lengthy discussions, an anti-dumping price for Chinese strawberries was introduced. It was unfortunate that it only applied to such a short period of time though. Next, a minimum price was introduced. Again, it is unfortunate that this price was so low.
We are now presented with an opportunity to allocate additional payments to cherries and sweet cherries, and also to soft fruit such as raspberries, strawberries, blackcurrants and gooseberries. Without these payments many growers affected by the severe frosts will most certainly be bankrupted. In its Amendment 116 to the regulation the Committee on Agriculture and Rural Development suggests aid amounting to EUR 120.77 per hectare. In my view this is too low a figure. It will not deal effectively with the growers' problems. Aid should be increased to EUR 400 per hectare.
Apple orchard owners were affected by the severe frosts too. Their predicament is also a difficult one, and they are hoping for some aid. That is why I urge the House to adopt Amendment 113, which constitutes a response to all those hoping for aid.
(EL) Mr President, Commissioner, I am delighted that you are here and I thank you for the efforts you are making.
I should like to congratulate the rapporteur on a job very well done.
The fruit and vegetable sector is extremely important for us. However, I should like to highlight certain points:
Firstly, in a sector such as the fruit and vegetable sector, which includes the most sensitive agricultural products, financing crisis management is extremely important. If it is to be integrated, it should not be included in the operational programmes and be cofinanced by producers; it should be financed from additional Community resources and be extended to the field of prevention, as I also requested as shadow rapporteur when we debated future support measures for agricultural production eighteen months ago.
Secondly, the obligatory inclusion of agri-environmental actions in the operational programmes of producer organisations, as a precondition to their approval, is a positive move. However, setting compulsory expenditure at one-fifth of the budget for the actions is excessive and should be reduced.
Thirdly, we should at some point perhaps turn our attention to small crops, to small-scale producers, such as those growing saffron and mastic in Chios. We must also look at small-scale producers.
Fourthly, for producer organisations, financing at a rate of 60% in under-organised areas is positive, but capping at 4.1% of the value of the marketed production is marginal and will not allow them to honour the new, important duties they are taking on. On the same subject, we should also refer to the difficulties faced by the Aegean islands, which is why they need to be treated with a certain degree of flexibility.
Fifthly, information and promotion campaigns aimed at our youth in the European Union are not just to increase the consumption of fruit and vegetables; we have a very poor diet and our youth must adopt a healthier diet.
Finally, I have the following to say: I should like to point out that we are totally against the oral amendment which may be tabled tomorrow calling for a report to be drafted in 2010 on the operation of the new COM, because this means a different approach to fruit and vegetables, while the other COMs have been regulated quite differently. This is unacceptable under the principles of the European Union.
(HU) The excellent report by Mrs Salinas García indicates that this is fundamentally a good report. I will mention four positive points: the national envelope system, support for producer organisations, risk management and the school fruit scheme.
This would be a very good reform if I did not come from one of the new Member States. But this reform is discriminatory in several areas against the new Member States. On the one hand it is discriminatory as regards direct payments. For example, Hungary provides 2% of the Union's vegetable production, and receives 0.61% of the costs of vegetable production.
The other area of discrimination has to do with processed products. Neither Polish berry fruit, nor sour cherries, nor the products of the new Member States have been included among the produce that is to be processed. And now these monies will be distributed on a historical basis, and it will be primarily three of the old Member States who will receive 800 million of the 1.4 billion. This is a very great injustice toward the new Member States, and I ask that it be rectified.
(PL) Mr President, Mrs Salinas García's report is very significant for the agricultural production sector. Unfortunately, however, it does not apply equal terms to producers in the old and new Member States. Supporting farmers by way of direct payments is particularly important for countries where the structure of agriculture is fragmented, with small holdings and monoculture, and where the income barely suffices to sustain farming activities. These holdings operate in a traditional and environmentally-friendly manner. The amended regulation should even out the opportunities for payments to farmers in the old and new Member States.
It is hard to anticipate the effectiveness of fruit and vegetable production. Products of this nature can easily be damaged, prices fluctuate and there is competition from third countries. Climate change and increasingly frequent natural disasters also impact on effectiveness. By way of example I could refer to the spring frosts in Poland which affected 70% of currant, plum, pear and sweet cherry blossom. Polish fruit growers and market gardeners estimate that this year's losses will amount to 60%. Amendments 6, 7 and 12 to the regulation concerning Recitals 11, 13 and 18 and also Amendment 113 are particularly worthy of support.
(PL) Mr President, today's debate on the report concerning reform of the fruit and vegetable market and tomorrow's vote on the matter bring to an end several months of work within the European Parliament. I believe that during this period we have succeeded in raising awareness of the problems affecting the Polish soft fruit market and convincing most Members of the House of the need to introduce appropriate support mechanisms. Such mechanisms would serve to restructure the sector and improve its competitiveness. Two features of this sector in the new Member States are the fragmentation of production and the fact that there are no strong groups or associations of producers. In addition, the sector is particularly vulnerable at times of crisis.
The existing support instruments and those proposed in the draft reform of the COM of fruit and vegetables do not provide sufficient aid and do not offer effective solutions to the problems arising in those markets. We are therefore requesting special payments for growers of soft fruit and cherries intended for processing, so as to improve incomes and stabilise the fruit and vegetable market.
I urge the Commissioner to study Amendment 132, which I tabled jointly with Mrs Herranz García on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats. I also ask for support for Amendment 122, on aid for the market of tomatoes for processing in the new Member States under the SAPS system. Adoption of this amendment would ensure that tomato producers in those countries retained the aid they are currently receiving.
Commissioner, there are two issues Polish soft fruit growers cannot understand. The first is why they have to wait so long for relevant proposals. The second is why the Commission cannot even come up with a few tens of millions euro to support the soft fruit sector, when it has an annual budget in excess of EUR 1.5 billion. Strawberries, raspberries and currants are just as important for Polish farmers as oranges, mandarins and figs are for their opposite numbers in southern Europe. Commissioner, we earnestly hope that at the forthcoming Council of Agriculture Ministers of the 27 Member States of the European Union you will propose appropriate support for this group of farmers. I trust the negotiations will prove fruitful.
(PT) Mr President, Commissioner, ladies and gentlemen, the support given by Parliament's Committee on Agriculture and Rural Development to the proposals contained in the Salinas García report is proof of, firstly, the rapporteur's excellent work - and I add my own congratulations - and, secondly the very positive spirit of compromise displayed by MEPs from almost all of the political groups.
I particularly welcome Parliament's recommendations on crisis management and on strengthening producer organisations. I welcome the adoption of my proposal to establish a transitional period aimed at ensuring the continued viability of tomato cultivation in some Member States, in particular my country, Portugal. I hope the Commission will take this on board.
I am disappointed, however, that it was not possible to go further on other equally important issues, such as greater flexibility in the management of financial resources earmarked for operational programmes and positive discrimination, which should have been given to the Member States in which those programmes are particularly poorly organised.
Your speech at the start of this debate, Commissioner, made me fear that the aspect of Parliament's political support for the proposals has not been correctly interpreted, but I trust that common sense and a spirit of compromise will ultimately prevail in the Council and the Commission.
- (PL) Mr President, the fruit and vegetable sector is very important for the agriculture of the Union in general and of countries like Poland in particular. Unfortunately, the proposed solutions are not beneficial for us.
Firstly, as part of the significant changes to be introduced in this sector, it is proposed that the existing support for the old Member State be maintained, but the new ones are to be treated as if they were not actually Members, but still mere applicants. Supporting the national envelopes of countries such as Italy, Greece and Spain with sums of between EUR 316 million and EUR 167 million, whilst Poland's envelope is to be increased by barely EUR 6.7 million even though it has a large fruit and vegetable sector must surely run counter to the principle of European solidarity.
Secondly, there is no tradition of producers' groups in the new Member States. This is bound to mean that a sum of almost EUR 700 million a year will go mainly to producers' groups and associations in the old Member States.
Finally, the reform fails to deal with the issue of the Union's market becoming increasingly open to imports of fruit and vegetables from third countries. The European Union has an annual trade deficit in excess of EUR 8 billion in this sector. These imports are often sold at dumping prices, which is detrimental to the production of fruit and vegetables within the European Union.
Mr President, I wish to begin by congratulating the rapporteur on her report.
From my point of view there are still some outstanding issues to be clarified. We must be able to ensure that the impact within different regions in Member States is not too harsh. The mechanism of this proposal is complicated for those regions that applied the hybrid area-based model for the single farm payment, including my own area, and this, in particular, must be resolved. This is a difficult, complex area that must be addressed.
There are many different outside pressures that impinge on the marketing process. High among those is the purchasing power of the large supermarket chains, where one supplier or producer is put against another to drive the price down. There are also those who import cheap produce, turn it around and add value to produce of unknown origin. We seem to be unable to stop this.
I am now going to be rather parochial. Last week I led a delegation to my local minister in Northern Ireland to raise the plight of mushroom growers in that area. Four years ago in Northern Ireland we had over 226 mushroom growers, today we have 40 - an 80% drop in those involved in the industry. I have to ask whether anyone cares, and I have come to the conclusion that the answer is no. Farming families have been destroyed and their incomes done away with. They have been totally disregarded by those capable of importing cheap mushrooms, adding value and selling them to the supermarkets, which pretend that they are local.
If we stand back and allow such a situation to continue in this and other areas, we will totally destroy the fabric of rural society as we know it. These commodities keep families and communities together. We destroy them at our peril; we must defend rural society.
Mr President, my thanks to the rapporteur. My colleague Mr Nicholson has not exactly stolen my thunder, but I want to repeat some of his thunder, and the Commissioner will know that I am like a long playing record. I support the idea of producer groups but I am not at all convinced that we will ever have the matching power of the retail sector. I have said it before and I repeat it now that the Commission is unwilling to take on the elephant in the room, i.e. the very powerful retail sector in Europe which is particularly powerful in the UK and in the Republic of Ireland.
After you launched your debate on this particular subject we had farmers in Ireland on television declaring that they would no longer grow fruit and vegetables because there was no profit to be made in it because they could not get the prices they needed. However, let us see what happens from this reform. I hope that this report which we propose for 2010 will look at the impact in terms of the balance of power, which currently lies in the wrong direction.
The idea of consumption and health is a very positive one but I think every time we tell the European public that it is healthy to eat fruit and vegetables they seem to eat less of them, so we need to think of a different message. I like the idea of school fruit schemes and I would ask that your impact assessment take into account the many pilot projects. There is one in particular in Ireland that works and you probably have details of it, but good luck with it and I hope it works for the fruit and vegetable producers of Europe.
Mr President, I would like to conclude quickly, because it is late.
I would like to stress again the very constructive cooperation that we have had on the food and vegetable reform. I think your opinion supports the general line of the Commission proposals and the improvements that are being contemplated.
I would like to make a few comments because I am sure that some Members of this Parliament did not listen to my first speech, when I talked about the soft fruit sector. I made it clear that I am aware of the difficulties in the soft fruit sector within the European Union. I am ready to take into account the sensitivity of the sector and to try to find money within the budget to support this sector for a transitional period. But do not expect the figures that you mentioned. I think you said EUR 800. This cannot be achieved within the budget. However, I have clearly said that I will do my very best to find a solution.
I believe that the anti-dumping measures taken in April have clearly been a step in the right direction. Problems faced due to frost will be handled separately. It is possible to deal with specific situations involving climatic catastrophes within the state aid rules, so we will try to handle this issue separately.
A question was raised on funding. In my opinion, trying to create a fund outside the producer organisations is not really simplification. As you know, simplification is very high on the Commission's agenda. It will be a very complex instrument and we have to take into account the fact that we have to act within an annual budget. We could lose quite a lot of money on the fund's construction because it is multi-annual, but I am sure that we will find a decent solution and a crisis management tool that can work efficiently.
I hope that it will be possible to achieve a political agreement at the Council meeting next Monday and Tuesday. I am quite sure that we will manage to find a political agreement that will benefit the whole fruit and vegetable sector within the European Union, so that it will have a sustainable future, which, I presume, is what we all want.
The debate is closed.
The vote will take place on Thursday.
Written statements (Article 142)
in writing. - (PL) It is now three years since the new Member States acceded to the European Union, but they are still being discriminated against in terms of budget appropriations for the fruit and vegetable market. This is clear from the size of the payments allocated per hectare of land devoted to growing fruit and vegetables. In 2005, the old Member States (EU-15) received EUR 561 per hectare, whilst the new ones (EU-10) only received EUR 20 per hectare. The poorer countries therefore receive 28 times less support than the richer ones.
There is no reason for such discrimination. The new Member States have introduced many important and specific products into the Union. At the same time they experienced and are continuing to experience problems regarding the profitability of these types of products. Amongst other reasons, the problems are due to cheap imports from third countries and the fragmentation of production. The new countries therefore had good reason to expect that their difficulties would be recognised and that they would be able to benefit from the same wide range of support as the old Member States.
The European Commission has conducted missions and undertaken a series of consultations and studies. Nonetheless, the Commission's proposal for reform of the market still discriminates against the new Member States. The Commission has also disregarded Parliament. In its resolution of 11 May 2005 this House called for Union support for soft fruit, cherries, sweet cherries and apples intended for processing to be provided at the earliest opportunity.
Discriminatory action against the new Member States on the fruit and vegetable market is detrimental not only to growers in the new Member States, but also to the Union as a whole and to its consumers.